DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 19-27 and 53-54 in the reply filed on 12 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-2, 4, 5-7, 9, 11-12, 16, 19-27 and 53-54 are pending; Claims 1-2, 4, 5-7, 9, 11-12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 19-27 and 53-54 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2017/041766 filed 12 July 2017 which claims benefit of US Provisional applications” 62/438,017; 62/437,464; 62/427,518; 62/361,307 filed 22 December 2016, 21 December 2016, 29 November 2016 and 12 July 2016, respectively.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 January 2020 and two on 11 September 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are drawn expression vectors having AAA or AAG codons which either “increases” or “decreases” expression of at least one polynucleotide sequence.  However, any asserted increase or decrease in/for anything needs a comparative.  That is, increased or decreased expression compared to what?   

Claims 21 and 24 recites the limitation "wherein the at least one polylysine track" in reference to claims 19 and 22.  There is insufficient antecedent basis for this limitation in the claim because claims 19 and 22 does not recite anything about polylysine tracks.  Rather, claims 20 and 23 do.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitrova et al. (JBC Reports, 2010 – cited on the 8 page IDS of 9/11/2019) as evidenced by Ito-Harashima et al. (Genes & Development, 2004 – cited herein).
Dimitrova et al. teach:
Regarding claims 19-21, an expression vector comprising a poly-(AAA)12 (pIT2051) lysine codons or a poly-(AAG)12 (pIT2001) codons, e.g. polylysine tag sequences located between nucleotides encoding proteins of interest, wherein the 
Regarding claim 26, the vector is introduced into yeast strains (See Strains and General Methods).
Regarding claim 27, any receptacle holding the vector is considered a kit.

Claim(s) 19-21, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belfield et al. (Nucleic Acids Res., 2007 – cited on the 8 pg IDS of 9/11/2019).
Belfield et al. teach:
Regarding claims 19-21, the pDEST17 expression vector from Thermo Scientific (now Invitrogen by Thermo Fisher Scientific) possesses an insertion site for a gene of interest and a poly-(AAA)2 tag/track – See Figure 1.  
Regarding claim 26, the vector is introduced into E. coli strains (See Expression and Purification).
Regarding claim 27, any receptacle holding the vector is considered a kit.

Claim(s) 19-21, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutmou et al. (eLife, 20015 – cited on the 8 pg IDS of 9/11/2019).
Koutmou et al. teach:
12, (AAA)6, (AAG)12, etc. – See p. 14, Reporter Creation.  It was found when the tag (AAA)12 or (AAA)6 was expressed this lowered expression of the reporter mCherry compared to when no insert/tracker sequence was present and as compared to when (AAG)12 polylsyine track was present (Figure 4).  By comparison, when (AAG)12 was utilized, this increased expression compared to when AAA codons were present – “iterated AAA codons are more detrimental to overall expression than iterated AAG codons.” (See p, 14, 2nd paragraph; Figure 4).   
Regarding claim 26, the vector is introduced into E. coli strains (See p. 15, In vivo protein expression and visualization).
Regarding claim 27, any receptacle holding the vector is considered a kit.

Claim(s) 22 and 53-54 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Westerhof et al. (WO 2016/086988 – cited on 8 pg IDS of 09/11/2019).
Westerhof et al. teach:
Regarding claims 22 and 53, expression vectors/constructs which comprises an engineered polynucleotide which carry codons which have been optimized by introducing synonymous codon changes to the polynucleotide encoding the polypeptide of interest (See p. 38-40) wherein said changes increase the levels of the polypeptide of interest in the cell as compared to those without the codon optimization/synonymous codon changes (See p. 40, lines 20-25; p. 57, lines 11-20), and wherein the 
Regarding claim 54, any receptacle holding the vector is considered a kit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof et al. WO 2016/086988 – cited on 8 pg IDS of 09/11/2019) as applied to claims 22 and 53-54 above, and further in view of Koutmou et al. (eLife, 20015 – cited on the 8 pg IDS of 9/11/2019)
Regarding claims 22 and 53, expression vectors/constructs which comprises an engineered polynucleotide which carry codons which have been optimized by introducing synonymous codon changes to the polynucleotide encoding the polypeptide of interest (See p. 38-40) wherein said changes increase the levels of the polypeptide of interest in the cell as compared to those without the codon optimization/synonymous codon changes – “ Unexpectedly, experimental data hown here indicates that this expression-linked codon bias found in plants also extends to other kinds of life. On the 
Westerhof et al., however, do not teach adding a polylysine track to the beginning of the protein of interest in order to increase (or decrease) the expression of the polypeptide of interest.
Koutmou et al. teach a vector constructed with pBAD-DEST49 which includes a thioredoxin-HA-insert-mCherry: wherein “insert” is selected from (AAA)12, (AAA)6, (AAG)12, etc. – See p. 14, Reporter Creation.  It was found when the tag (AAA)12 or (AAA)6 was expressed this lowered expression of the reporter mCherry compared to when no insert/tracker sequence was present and as compared to when (AAG)12 polylsyine track was present (Figure 4).  By comparison, when (AAG)12 was utilized, this increased expression compared to when AAA codons were present – “iterated AAA codons are more detrimental to overall expression than iterated AAG codons.” (See p, 14, 2nd paragraph; Figure 4).   
12 codons as taught by Koutmou et al. to the vectors comprising the polynucleotides of interest as taught by Westerhof et al. in order to further increase expression of the heterologous polypeptide of interest in a host cell because Westerhof et al. is interested in increasing expression of polypeptides of interest, as is Koutmou et al. and both demonstrate their methods/techniques achieve just that, e.g. increased expression of polypeptides of interest.  This would motivation in and of itself for one skilled in the art interested in obtaining the highlest level of expression for a polypeptide of interest.  One skilled in the art would have a reasonable expectation of success given both demonstrate the preference of AAG rather than AAA is a universal phenomenon across all types of host organisms.  
While not explicitly stated, it would then also be obvious to one skilled in the art prior to the effective filing date of the claimed invention that if one had a desire to decrease expression of polypeptide of interest, this could be achieved by doing the opposite, e.g. using synonymous mutations for polylysine of AAG and use AAA instead because Westerhof et al. clearly demonstrate the codon bias for increased expression is AAG and Koutmou et al. clearly demonstrate that AAA codons decrease protein production.  Thus, one skilled in the art wanting to decrease protein expression would use AAA instead of AAG for all lysines and further add a polylysine (AAA)2/3/6/12  to the beginning of the polypeptide of interest.  One skilled in the art would also have a reasonable expectation of success in making a vector which has at least one or all lysine codons replaced with AAA given the teachings of Westerhof et al. in conjunction 2/3/6/12 sequence given the teachings of Koutmou et al.  
	As such, the references when combined render the instant claims are prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        21 October 2021